Exhibit 10.6




MANAGEMENT AGREEMENT


This MANAGEMENT AGREEMENT (this “Agreement”), dated August 31, 2020, is made and
entered into by and among Pacific Oak Residential Trust II, Inc., a Maryland
corporation (“Owner”), and DMH Realty, LLC, a Florida limited liability company
(“Manager”).


RECITALS
WHEREAS, upon the commencement of the equity offering contemplated by the
Company, as well as the associated unit issuance contemplated by PORT II OP LP
(“OP”), Owner will own or otherwise have the right to collect rents from, and
contract for managerial services for, the single-family rental properties
identified and described in Schedule A attached hereto, as adjusted by any
properties acquired by Owner or subsidiaries of the OP in accordance with this
Agreement, minus any properties sold by Owner or subsidiaries of the OP from
time to time in accordance with this Agreement (collectively, the “Properties”
and each, a “Property”); and


WHEREAS, the parties desire to enter into this Agreement, pursuant to which
Manager will undertake certain management, acquisition, disposition and
oversight functions with respect to the Properties as provided herein, subject
to the limitations set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:


ARTICLE I
APPOINTMENT OF MANAGER


SECTION 1.01 Appointment of Manager. Owner hereby appoints Manager the sole and
exclusive manager for the Properties upon the terms and conditions set forth
herein. Manager hereby accepts such appointment on the terms and conditions set
forth herein and shall furnish the services of its organization for the
management of the Properties.


SECTION 1.02 Independent Contractor Status. Manager is hereby engaged to manage
the Properties as an independent contractor.


ARTICLE II
TERM OF AGREEMENT


SECTION 2.01 Term of Agreement. This Agreement shall commence upon the Owner’s
acquisition or control of the Properties (the “Effective Date”) and shall
continue until the last day of the calendar month following the three year
anniversary of the Effective Date (the “Term”). Upon



--------------------------------------------------------------------------------



expiration of the Term, this Agreement will automatically renew for additional
one-year periods until terminated as provided in Article VIII.




ARTICLE III
MANAGER’S DUTIES AND RESPONSIBILITIES


SECTION 3.01 General Scope. Manager shall devote such efforts as are consistent
with the Standard of Care (as defined below) in managing, coordinating and
supervising the ordinary and usual business and affairs pertaining to the
identification, acquisition, operation, maintenance, leasing, licensing,
rehabilitation, construction, disposition and management of the Properties and
in compliance with the directives of Owner or the Asset Management Committee (as
hereinafter defined), all pursuant to the terms, conditions and limitations of
this Agreement. Manager shall have such responsibilities, and shall perform and
take, or cause to be performed or taken, all such services and actions
customarily taken by managing agents of property of similar nature, location,
and character to that of the Properties consistent with the duties set forth in
this Article III. Unless otherwise specifically provided in this Agreement, the
written directives of Owner or the Asset Management Committee, the Approved
Guidelines, or the Approved Operating Budget (collectively, the “Guiding
Documents”), all services and actions that Manager is required or permitted to
perform or take, or cause to be performed or taken in connection with the
management of the Properties shall be performed or taken, as the case may be, on
behalf of Owner and at Owner’s sole cost, expense, and risk. Manager’s authority
is limited to performing the services set forth herein and the other Guiding
Documents. Except as provided in the Guiding Documents, Manager shall have no
authority (a) to execute any contract or agreement for or on behalf of Owner,
(b) to provide additional services or modify existing services to tenants, or
(c) to assume or create any obligation or liability or to make any
representation, covenant, agreement or warranty for or on behalf of Owner.


SECTION 3.02 Standard of Care. Manager shall perform its duties and obligations
hereunder in a commercially reasonable manner, consistent with the degree of
care, skill, prudence, diligence and good faith that a property manager would
use in managing other properties or performing similar services in the same
geographic location (the “Standard of Care”). Without limiting the generality of
the foregoing, Manager shall employ such efforts as are consistent with the
Standard of Care to comply with all applicable requirements of federal, state
and local laws, ordinances, rules, regulations and orders governing the leasing,
promotion, management, use, operation, repair and maintenance of the Properties
and the terms of any leases, mortgages or other agreements to which Properties
are subject (collectively, the “Requirements” or individually a “Requirement”).
Manager shall have in its employ at all times a sufficient number of capable
employees to properly, adequately, safely and economically perform the duties
hereunder. Further, Manager shall carry out its duties set forth herein in a
manner that is consistent with Owner’s written instructions concerning its
election to be taxed as a real estate investment trust under the Internal
Revenue Code of 1986, as amended.


SECTION 3.03 Proposed Management Plans. Manager shall prepare and submit to
Owner a proposed “Management Plan” and “Operating Budget,” which include an
annual business plan and budget of proposed Operating Expenditures and capital
expenditures with respect to the leasing, management, identification,
acquisition, promotion, operation, disposition, and repair and maintenance of
the Properties for each calendar year (the “Fiscal Year”); provided, that if the
effective date of this
2



--------------------------------------------------------------------------------



Agreement occurs on a date other than the first day of a calendar year, or if
the day on which the term of this Agreement expires or is terminated occurs on a
day other than the last day of a calendar year, then the first and last Fiscal
Years, as applicable, shall be prorated according to the number of days in the
applicable Fiscal Year. The proposed Management Plans and Operating Budgets for
Fiscal Year 2021 shall be submitted to Owner on or before November 15, 2020, and
subsequent proposed Management Plans and Operating Budgets shall be submitted to
Owner sixty (60) days prior to the beginning of the next Fiscal Year. Owner will
review the proposed Management Plan and Operating Budget and will consult with
Manager prior to the commencement of the forthcoming fiscal year in order to
agree on an approved Management Plan and an approved Operating Budget
(collectively, the “Approved Operating Budget”). Manager agrees to use such
efforts as are consistent with the Standard of Care to ensure the actual costs
of all Operating Expenditures and capital expenditures for the Properties shall
not exceed the Approved Operating Budget, both in the aggregate and in respect
of the specific budget category pertaining thereto (taking into account any
variance allowances permitted in the Guiding Documents).


SECTION 3.04 Approved Operating Budget. The Approved Operating Budget shall
constitute an authorization for Manager to establish rental rates and implement
marketing strategies in accordance therewith. Manager shall supervise the
preparation of all advertising layouts, brochures, and campaigns. Advertising
and promotional materials shall be prepared in accordance with the Approved
Operating Budget and full compliance with federal, state, and municipal fair
housing laws, and Manager shall not use Owner’s name (or any Affiliate of Owner)
without Owner’s express written approval.


SECTION 3.05 Acquisition and Disposition. Manager shall provide management,
supervisory, administrative and logistical services and support to Owner and to
Pacific Oak Residential Advisors LLC (the “Advisor”) consistent with the
Standard of Care and the Guiding Documents in connection with (i) the
identification and evaluation of Properties that might be suitable for purchase
or other acquisition, (ii) the purchase or other acquisition of Properties,
(iii) the financing or refinancing of Properties, and (iv) the sale or other
disposition of Properties (including, without limitation, the structuring and
negotiation of such transactions and the management of Owner’s dealings with
brokers, appraisers, bankers and other professionals engaged by Owner in
connection with such transactions). For purposes of clarification, Properties
acquired by Owner or any subsidiaries of the OP will be deemed Properties under
this Agreement, and Properties sold by Owner or any subsidiaries of the OP shall
no longer be deemed Properties under this Agreement, in either case regardless
of whether this Agreement or any exhibit or schedule is formally amended to
reflect the new or former Properties.


SECTION 3.06 Leasing. Manager shall exercise such efforts as are consistent with
the Standard of Care to obtain and keep residents and will cooperate with any
broker in any reasonable manner likely to aid in filling any vacancy. Manager is
authorized, subject to the Approved Operating Budget and consistent with the
Standard of Care and Guiding Documents, to negotiate, prepare, and execute all
leases on Owner’s approved lease form, including all renewals and extensions of
leases and to cancel and modify existing leases, provided such actions are taken
in accordance with all Requirements.


SECTION 3.07 Security Deposits. Manager is authorized to establish accounts on
behalf of Owner for holding security deposits, if any, in accordance with the
Approved Operating Budget
3



--------------------------------------------------------------------------------



and all Requirements, and shall collect and refund security deposits in
accordance with the terms of each resident’s lease and as may be required by
applicable law. If required by statute, Manager will deposit security deposits
into a separate interest-bearing account and pay residents the interest earned
on such deposit; otherwise, Manager will deposit security deposits into the
Operating Account (as defined below). When Manager reasonably deems appropriate,
Manager may offset resident charges with forfeited security deposit amounts and
disburse any surplus security deposits from the Operating Account.


SECTION 3.08 Collection of Rents and Enforcement of Leases. Manager shall
exercise such efforts as are consistent with the Standard of Care to promptly
collect all rents and other charges for services provided in connection with the
use of the Properties. All monies collected shall be promptly deposited into the
Operating Account unless otherwise directed by Owner. When necessary and
permissible by applicable Requirements, Manager is authorized to institute the
following actions: (a) terminate tenancies; (b) sign and serve such notices as
are deemed reasonably necessary or expedient by Manager; (c) institute and
prosecute actions and evict residents; (d) recover rents and other sums due by
legal proceedings; and (e) settle, compromise, and release such actions or
suits, or reinstitute such tenancies. Attorney’s fees, filing fees, court costs,
and other reasonable and necessary expenses incurred in connection with such
actions and not recovered from residents shall be paid out of the Operating
Account.


SECTION 3.09 Operating Expenditures.


(a)The term “Operating Expenditures” shall mean the aggregate of all actual,
reasonable expenses incurred by Manager in accordance with this Agreement in
connection with or arising from the identification, acquisition, financing,
ownership, operation, management, repair, disposition, replacement, maintenance,
and use or occupancy of the Properties including, without limitation,
expenditures for: (i) license and permit fees, landowner association fees and
assessments, and all other charges of any kind and nature by any governmental or
public authority; (ii) management fees and any other reasonable expenses
incurred by Manager consistent with the Guiding Documents; (iii) advertising and
marketing expenses, and leasing fees and commissions; (iv) legal, accounting,
engineering, and other professional and consulting fees and disbursements; (v)
accounts payable to independent contractors providing labor, material, services
and equipment to the Properties; (vi) premiums for insurance paid with respect
to the Properties or the operations thereof; (vii) resident improvements and
replacement and segregated reserves therefor; (viii) maintenance and repair of
the Properties and all property and equipment used in connection with the
operation thereof; (ix) renovation, improvement and development of the
Properties and all property and equipment used in connection with the operation
thereof; (x) refunds or security or other deposits to resident and contracting
parties; (xi) funds reserved for contingent or contested liabilities, real
estate taxes, insurance premiums, or other amounts not payable on a monthly
basis; (xii) service contracts and public utility charges and assessments;
(xiii) personnel administration charges and pre-employment screening and testing
costs; (xiv) cost of third party revenue management programs; and (xv) costs of
credit reports, bank charges, and like matters. Operating Expenditures may
include (A) payroll, benefits and overhead expenses approved by Owner pursuant
to the Approved Operating Budget, and (B) other costs and expenses of Manager’s
or its Affiliates’ personnel engaged in any Additional Services; provided,
however, that Manager shall be responsible for paying, and shall not be
reimbursed for, its general administrative overhead costs and expenses,
4



--------------------------------------------------------------------------------



including without limitation the costs and expenses of renting its offices,
employing its general administrative staff, purchasing or renting its office
equipment and supplies, and maintaining phone and internet connections.


(b)For purposes of clarification, Manager may perform (or cause its Affiliates
to perform) certain services (including without limitation services related to
leasing, onboarding, fit-up, inspecting, renovation, improvement, development,
construction, maintenance, repair, cleaning, painting or decorating any of the
Properties) that could be contracted or subcontracted out to third parties
hereunder, and, for performing such services, Manager (or its Affiliates) shall
be entitled to reimbursement for the costs and expenses incurred performing such
services (in addition to the Leasing Fees, Property Management Fee, and Shared
Fees contemplated under Article VI) at rates commensurate with rates that would
be payable to unrelated third parties if Manager engaged such unrelated third
parties to perform such services (collectively, the “Additional Services”).


(c)The Approved Operating Budget shall constitute an authorization for Manager
to expend the amounts approved as long as the expenses are incurred in
connection with the operation and management of the Properties. Manager shall
employ such efforts as are consistent with the Standard of Care to insure that
the actual costs of maintaining and operating the Properties shall not exceed
the Approved Operating Budget and significant year-to-date budget variances will
be explained to Owner each month. In cases of emergency, Manager may make
expenditures which exceed the aforementioned spending limit without prior
approval, if such expenditures are necessary in the reasonable judgment of
Manager to effectively protect the Properties or to prevent personal injury and
is not in excess of $5,000 with respect to any individual Property or $250,000
collectively among all Properties during any calendar year. Manager will
promptly notify Owner of any such emergency.


SECTION 3.10 Capital Expenditures. Any capital expenditures set forth in the
Approved Operating Budget shall constitute an authorization for Manager to
expend the amounts approved; however, any capital expenditure (excluding
expenditures related to acquisition activities and rehabilitation of newly
acquired Properties) over $15,000 per Property shall be awarded on the basis of
competitive bidding, solicited in the following manner: (a) a minimum of two (2)
written bids shall be obtained for each purchase where possible and practical to
obtain such bids; (b) each bid will be solicited in a form so that uniformity
will exist in the bid quotes; (c) Manager shall provide the Asset Management
Committee with all bid responses accompanied by Manager’s recommendations as to
the most acceptable bid; and (d) the Asset Management Committee shall be free to
accept or reject any and all bids, provided that if the Asset Management
Committee fails to do so within three (3) Business Days, Manager shall provide
written notice to the Asset Management Committee that a failure to respond
within one (1) Business Day shall constitute a deemed approval, and the Asset
Management Committee fails to do so within such one (1) Business Day, such
failure shall be deemed acceptance. Owner shall be responsible for capital
expenditures set forth in the Approved Operating Budget and may pay some from
its own resources or may authorize payment by Manager out of available funds in
the Operating Account.


SECTION 3.11 Public Utility and Service Contracts. To the extent applicable,
Manager shall negotiate and execute, in its capacity as Owner’s agent, contracts
for water, electricity, gas, vermin or pest extermination, and any other
services which are necessary to properly maintain the
5



--------------------------------------------------------------------------------



Properties. All required utility deposits will be the responsibility of Owner
and each contract shall: (a) be in the name of, and expense of, Owner; and (b)
include a provision for cancellation thereof by Owner or Manager.


SECTION 3.12 Reserved.


SECTION 3.13 Compliance with Regulations. Manager shall employ such efforts as
are consistent with the Standard of Care to cause the Properties to be in
compliance with all Requirements. Manager shall promptly give notice to the
Asset Management Committee of Manager’s receipt of any oral or written notice of
the existence of a material violation of any material Requirement or as
otherwise required by the Standard of Care (a “Violation”), and Manager shall
promptly cure at Owner’s expense any such Violation applicable to any Property,
other than a Violation that is required to be cured by the respective tenants
under the leases in effect at the Property. Expenses incurred in curing any
Violation applicable to any Property may be paid from the Operating Account to
the extent such expenses have been budgeted for in the Approved Operating
Budget, and provided such expenses do not exceed $2,500 in any one instance. If
(1) such expenses have not been so budgeted, (2) more than $2,500 is required to
remedy a Violation, or (3) a Violation is one for which Owner may be subject to
penalty, Manager shall immediately notify Owner of such Violation and advise
Owner regarding a course of action for curing such Violation.


SECTION 3.14 Environmental Risk Management. Owner acknowledges and understands
that Manager, except with respect to the obligations set forth in Section 3.05,
is not responsible for (1) evaluating the presence or absence of hazardous or
toxic substances, mold, waste, materials, electromagnetic field, radon, or
radioactive materials upon, within, above, or beneath the Properties; (2)
maintaining or evaluating compliance with environmental, hazardous or solid
materials or waste laws, rules and regulations except for any operating and
maintenance plan applicable to the Properties or in connection with Manager’s
construction management duties; or (3) conducting or ensuring clean-up or
remediation of existing or identified hazardous material spills or contamination
unless the parties otherwise agree in writing or as expressly provided herein.


(a)Accordingly, Manager’s obligations to Owner with respect to the presence of
Hazardous Materials and/or with the compliance and enforcement of Hazardous
Materials Laws shall be subject to, conditioned upon, and limited by the
following:


(i)Owner may from time to time, at Owner’s sole discretion and expense, obtain
from an independent environmental consultant retained by Owner, an environmental
assessment report on the Properties (or any of them) and may have such
assessment report periodically updated.


(ii)Except as provided by Section 3.14(a)(iii), Section 3.05, or as otherwise
expressly agreed in writing by the parties, Manager shall not be obligated to
make an independent determination as to the presence or absence of Hazardous
Materials, or whether the Properties are in violation or compliance with any
Hazardous Materials Laws. Manager may seek, on Owner’s behalf and at Owner’s
expense, to enforce a resident’s compliance with any Hazardous Materials Laws in
accordance with an environmental consultant’s recommendations contained in any
environmental assessment report. Manager shall not have any obligation to
determine whether or not Owner, any
6



--------------------------------------------------------------------------------



residents, the Properties, or any portion thereof is in compliance with
Hazardous Materials Laws; provided, Manager shall promptly notify Owner of any
violations or potential violations of Hazardous Materials Laws observed on the
Properties.


(iii)Manager shall be responsible for any Hazardous Materials which it uses or
introduces to the Properties, including storage, containment, removal, or
remediation as required by applicable law. To the extent Hazardous Materials
(such as cleaning supplies or fuel) are required by Manager in the discharge of
its duties under this Agreement, Manager shall only use and store quantities of
such Hazardous Materials as are permitted under applicable law, and shall store,
use and dispose of such Hazardous Materials in accordance with applicable laws.
In connection with the foregoing, Manager hereby agrees to and shall indemnify,
protect, defend, save, and hold harmless Owner, its principals and employees,
and their respective successors and assigns from any claim, cause of action,
liability, loss, demand, damages (including damages associated with any
environmental law), fine, penalty, injury, cost, or expense (including
attorney’s fees and expenses) arising out of or relating in any way to Manager’s
violation of this Section 3.14(a)(iii).


(iv)Manager shall not be responsible for the abatement, clean-up or remediation
of any spill of or contamination from any Hazardous Materials upon, beneath, or
within all, or any portion, of the Properties (other than Hazardous Materials
introduced, used or stored by Manager in violation of Section 3.14(a)(iii)), and
the entire responsibility for such clean-up, abatement, or remediation shall lie
with Owner and Owner’s environmental consultation. However, Manager shall
cooperate with Owner in coordinating and supervising any abatement, clean-up,
monitoring or remedial action on a Property site. Owner agrees that, with
respect to any abatement, clean-up, or remedial action, Owner shall employ a
qualified and licensed environmental clean-up company to undertake such clean-up
and remediation, and Owner’s environmental consultant shall oversee the entire
abatement, clean-up and remediation process and the obtaining of any required
governmental approvals. If the clean-up or remediation is the responsibility of
any resident of the Properties and/or Owner’s environmental consultant, Manager
shall, on Owner’s behalf, require the resident to utilize qualified and licensed
environmental clean-up companies and ensure that the clean-up and remediation is
conducted to Owner’s satisfaction and in accordance with all Hazardous Materials
Laws, governmental laws and approvals of which Manager is aware.


(v)In connection with the foregoing, Owner hereby agrees to and shall indemnify,
protect, defend, save, and hold harmless Manager, its principals and employees,
and their respective successors and assigns from any claim, cause of action,
liability, loss, demand, damages (including damages associated with any
environmental law), fine, penalty, injury, cost or expense (including attorney’s
fees and expenses) arising out of or relating in any way to (1) the actions, or
failure to act, by Manager in following Owner’s and Owner’s environmental
consultant’s directions, (2) Owner’s failure or refusal to employ an
environmental consultant with respect to the Properties, (3) the acts,
omissions, or negligence of Owner, Owner’s environmental consultant, or the
failure of such environmental consultant, to fulfill its obligations with
respect to the Properties, (4) any violation of Hazardous Materials Laws
applicable to the Properties,
7



--------------------------------------------------------------------------------



(5) the designation of Manager as an “operator” or the Properties as a
“regulated facility” under Hazardous Materials Laws, or otherwise liable as a
party under any Hazardous Materials Laws, or as a party in any claim for
contribution, cost recovery or indemnity against Manager, or its insurer arising
out of the foregoing, and (6) any condition or circumstance arising initially
prior to the date of this Agreement (regardless of whether such condition or
circumstance continues). The foregoing indemnity shall not apply to any claim,
cause of action, liability, loss, demand, damages (including damages associated
with any environmental law), fine, penalty, injury, cost, or expense (including
attorney’s fees and expenses) resulting from an indemnified party’s sole or
gross negligence or willful misconduct.


(b)The indemnities herein shall be immediately vested and shall survive the
expiration or termination of this Agreement.


SECTION 3.15 Disclaimer of Certain Liabilities. Manager assumes no liability for
any acts or omissions of Owner. Manager assumes no liability for any failure of,
or default by, any tenant in the payment of any rent or other charges due Owner
or in the performance of any obligations owed by any tenant to Owner pursuant to
any lease or otherwise.


SECTION 3.16 No Requirement to Advance Funds. In no event shall Manager advance
any monies on behalf of Owner, lend its credit to the Properties, or incur any
liability in Manager’s own name.


SECTION 3.17 Representations. Manager represents and warrants to Owner as
follows:


(a)Manager (i) is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Florida, (ii) has qualified or
will qualify to do business as a foreign corporation and will remain so
qualified, and is and will remain in good standing, in each jurisdiction where
the character of its property or the nature of its activities makes such
qualification necessary and in which failure to so qualify would have a material
adverse effect upon Manager or its ability to perform its obligations hereunder,
(iii) has and will have full limited liability company power to own its
property, carry on its business as presently conducted, and to enter into and
perform it obligations under this Agreement and (iv) has and will have all
licenses or other governmental approvals necessary to perform it obligations
hereunder.


(b)The execution and delivery by Manager of this Agreement has been duly
authorized by all necessary limited liability company action on the part of
Manager. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on Manager or its property or the certificate
of formation of Manager, or any of the provisions of any indenture, mortgage,
contract or other instrument to which Manager is a party or by which it is bound
or result in the creation or imposition of any lien, charge or encumbrance upon
any of its property pursuant to the terms of any such indenture, mortgage,
contract or other instrument.


8



--------------------------------------------------------------------------------



(c)The execution and delivery by Manager of this Agreement does not require the
consent or approval of, the giving of notice to, the registration or filing
with, or the taking of any other action in respect of any state, federal or
other governmental authority or agency.


(d)This Agreement has been duly executed and delivered by Manager and, assuming
due authorization, execution and delivery by Owner, constitutes a valid and
binding obligation of Manager enforceable against it in accordance with its
terms (subject to applicable bankruptcy and insolvency laws and other similar
laws affecting the enforcement of the rights of creditors generally and general
principles of equity).


(e)There are no actions, suits, or proceedings pending, or, to the knowledge of
Manager, threatened or likely to be asserted against or affecting Manager before
or by any court, administrative agency, arbitrator, or governmental body (i)
with respect to any of the transactions contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of Manager will be
determined adversely to Manager or if determined adversely to Manager, will
materially and adversely affect it or its business, assets, operations or
condition, financial or otherwise, or adversely affect Manager’s ability to
perform its obligations under this Agreement. Manager is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by the above mentioned documents.


(f)No consents, approvals, waivers or notifications of members, creditors,
lessors or other nongovernmental persons are required to be obtained by Manager
in connection with the execution and delivery of this Agreement and the
consummation of all the transactions herein contemplated.


(g)Manager is not (and no person or entity owning a beneficial interest equal to
or greater than twenty percent (20%) in Manager shall be) subject to sanctions
of the United States government or in violation of any federal, state, municipal
or local laws, statutes, codes, ordinances, orders, decrees, rules or
regulations (“Laws”) relating to terrorism or money laundering, including,
without limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”) and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).


(h)Neither Manager nor any person or entity owning a beneficial interest equal
to or greater than twenty percent (20%) in Manager is a “Prohibited Person,”
which term is defined as: (i) a person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (ii) a person
or entity owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person or entity with whom Manager is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or anti-money laundering Law, including the Executive Order and the
Patriot Act; (iv) a person or entity who commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or (v) a
person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official
9



--------------------------------------------------------------------------------



website, http://www.treas.gov/ofac/tllusdn.pdf or any replacement website or
other replacement official publication of such list.


(i)As of the Effective Date, Manager has no actual knowledge of any illegal
activities relating to controlled substances on any Property.


(j)As of the Effective Date, to Manager’s actual knowledge, (i) each Property is
being used exclusively as a residential rental property and (ii) no illegal
activity is taking place at any Property.


SECTION 3.18 Asset Management Committee. Notwithstanding anything to the
contrary herein, the duties and responsibilities of Manager set forth herein are
subject in all respects to the authority of the asset management committee
established by Owner (the “Asset Management Committee”) pursuant to the
governing documents of Owner.


SECTION 3.19 Additional Covenants. Manager shall exercise such efforts as are
consistent with the Standard of Care to comply with the terms and conditions of
any additional requirements of Lender(s) to the Properties and agrees not to
knowingly or intentionally take any action in material contravention thereof.


ARTICLE IV
BANKING AND FINANCIAL RECORDS


SECTION 4.01 Account Agency Agreement & Bank Accounts. Concurrent with the
commencement of this Agreement, Owner and Manager shall enter into a joint
account agreement at Owner’s platform bank or other bank acceptable to Owner
(the “Operating Account”). Owner shall retain the ability to change the platform
banks at its discretion with reasonable notice to Manager. It is understood that
the bank account contemplated and authorized by the Account Agency Agreement
shall be a non-interest bearing checking account.


SECTION 4.02 Financial Recordkeeping. Financial records include, but is not
limited to, general ledgers for each account, journal entries, all supporting
documentation and calculations used to create journal entries, trial balances,
financial statements, bank statements, bank reconciliations, tax reports,
accounts payable and receivable records, rent rolls, tenant information,
portfolio analysis routinely created or created at the request of Owner, ad hoc
reports requested by Owner from time to time and any other financial records and
reports listed on Schedule B. At Owner’s cost, Manager shall maintain, at
Manager’s premises and electronically in a centralized location designated and
accessible by Owner, and maintain in a manner customary and consistent with
generally accepted accounting principles, financial records based on Owner’s
fiscal year-end. Manager shall not delete, destroy, relocate or otherwise make
any historical record inaccessible to Owner without Owner’s prior written
consent. Manager shall use the Company’s chart of accounts. Owner shall bear the
expense of maintaining financial records electronically and the expense of
storing historical financial records that are more than 36 months old.


SECTION 4.03 Internal Controls Environment. Manager shall continuously maintain
an internal control environment that is customary and consistent with the size
and complexity of Owner’s business. At Owner’s expense, Owner may hire
consultants and other advisors to further
10



--------------------------------------------------------------------------------



develop and refine Manager’s internal controls. Manager agrees, at Owner’s
expense, to implement all reasonable suggestions Owner makes to modify internal
controls and agrees to periodic testing and remediation of any identified
deficiencies. Manager also agrees to assist in an audit of the internal controls
if requested by Owner, to be completed at Owner’s expense and in accordance with
Section 4.05 herein.


SECTION 4.04 Required Financial Reports. Manager shall furnish as listed on
Schedule B monthly reports of collections, disbursements, and other accounting
matters, on a schedule agreed to by Owner and any Lender(s). To support the
monthly financial reports, Manager shall maintain at Manager’s premises copies
of the following: (a) bank statements, bank deposit slips, and cancelled checks;
comprehensive bank reconciliations; (c) detailed cash receipt records; (d)
summaries of adjusting journal entries, and (e) supporting documentation for
payroll, payroll taxes, and employee benefits.


SECTION 4.05 Owner’s Right to Audit and Test. Manager, in the conduct of its
responsibilities and obligations to Owner hereunder, shall maintain complete,
accurate, and separate books and records for the Properties, the entries to
which shall be supported by sufficient documentation to ascertain that said
entries are properly and accurately recorded with regard to each Property. Such
books and records shall be maintained in accordance with Owner's financial
information requirements and shall at all times be the property of Owner.
Manager shall maintain such books and records for a period of not less than 12
months after the date of expiration or earlier termination of this Agreement,
except that upon any termination of this Agreement by Owner, Manager shall
immediately deliver to Owner all such books and records. Owner reserves the
right to conduct an examination of the books and records maintained by Manager
for Owner or that relate to the calculation of the fees, expenses, or other
compensation paid or payable pursuant to this Agreement, and to perform any and
all audit tests (whether conducted by the external auditors or Owner’s internal
audit team) relating to Manager’s activities, either at the Properties, or at
the office of Manager; provided such examination and tests are related to those
activities performed by Manager for Owner or the calculation of the fees,
expenses, or other compensation paid or payable pursuant to this Agreement.
Owner may also conduct periodic testing of Manager’s internal controls. Owner
shall give Manager not less than forty-eight (48) hours written notice of any
such audit, examination or testing. Any and all such audits conducted either by
Owner’s employees or appointees will be at the sole expense of Owner.


SECTION 4.06 Disbursement of Deposits. If requested by Owner, Manager shall
remit to Owner with the monthly financial report all unexpended operating funds,
except for a reserve of contingencies, as provided in Section 5.01 below, which
shall remain in the Operating Account.


ARTICLE V
OWNER’S DUTIES AND RESPONSIBILITIES


SECTION 5.01 Initial Deposits and Contingency Reserves. Immediately upon the
commencement of this Agreement, Owner shall deposit into the Operating Account
the following amounts: (a) the sum of $100,000 to be deposited in the Operating
Account as an initial deposit representing the estimated disbursements for
Operating Expenditures to be made in the first month following the commencement
of this Agreement. Furthermore, Owner authorizes Manager to maintain a
contingency reserve of $250 per Property at all times in the Operating Account
to enable
11



--------------------------------------------------------------------------------



Manager to pay obligations of Owner under this Agreement as they become due in
accordance with this Agreement and the Approved Operating Budget.


SECTION 5.02 Insufficient Operating Funds. If a cash flow deficit can be
anticipated in the next budgeted month of operations, Owner agrees to, prior to
the commencement of the next budgeted month, remit to Manager sufficient funds
to cover the anticipated deficiency and fully fund the Operating Expenditures
and approved contingency reserves. In the event that funds in the Operating
Account become insufficient to cover all Operating Expenditures and approved
contingency reserves, Owner agrees to, within three (3) days of notice, remit to
Manager sufficient funds to cover the deficiency and replenish the contingency
reserves. Notwithstanding any provision hereof to the contrary, Manager’s
performance under this Agreement shall be excused and shall in no event be in
default in the event there are insufficient funds in the Operating Account to
perform its services described hereunder unless due to the gross negligence or
willful misconduct of Manager.


SECTION 5.03 Manager’s Compensation. Owner agrees to pay Manager, as
compensation for services rendered in managing and leasing the Properties in
accordance with the terms of this Agreement, the compensation as specified in
Article VI below. Manager’s compensation may be paid to itself by Manager, on
behalf of Owner when due hereunder from the Operating Account.


SECTION 5.04 Manager’s Costs to be Reimbursed. Owner agrees to reimburse Manager
for all direct costs incurred in managing and leasing the Properties in
accordance with the terms of this Agreement and the Approved Operating Budget.
Manager’s reimbursement may be paid to itself by Manager, on behalf of Owner,
from the Operating Account as incurred by Manager.


SECTION 5.05 Representations. As of the Effective Date, Owner represents and
warrants to Manager as follows:


(a)Owner is a corporation duly formed, validly existing and in good standing
under the laws of the State of Maryland, (ii) has qualified or will qualify to
do business as a foreign corporation and will remain so qualified, and is and
will remain in good standing, in each jurisdiction where the character of its
Properties or the nature of its activities makes such qualification necessary
and in which failure to so qualify would have a material adverse effect upon
Owner or its ability to perform its obligations hereunder, (iii) has and will
have full corporate power to own the Properties, carry on its business as
presently conducted, and to enter into and perform it obligations under this
Agreement and (iv) has and will have all licenses or other governmental
approvals necessary to perform it obligations hereunder.


(b)The execution and delivery by Owner of this Agreement has been duly
authorized by all necessary corporate action on the part of Owner. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof,
will conflict with or result in a breach of, or constitute a default under, any
of the provisions of any law, governmental rule, regulation, judgment, decree or
order binding on Owner or its Properties or the certificate of formation of
Owner, or any of the provisions of any indenture, mortgage, contract or other
instrument to which Owner is a party or by which it is bound or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
Properties pursuant to the terms of any such indenture, mortgage, contract or
other instrument. The execution and delivery by Owner of this Agreement does not
require the consent or approval
12



--------------------------------------------------------------------------------



of, the giving of notice to, the registration or filing with, or the taking of
any other action in respect of any state, federal or other governmental
authority or agency.


(c)This Agreement has been duly executed and delivered by Owner and, assuming
due authorization, execution and delivery by Manager, constitutes a valid and
binding obligation of Owner enforceable against it in accordance with its terms
(subject to applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally and general
principles of equity).


(d)There are no actions, suits, or proceedings pending, or, to the knowledge of
Owner, threatened or likely to be asserted against or affecting Owner before or
by any court, administrative agency, arbitrator, or governmental body (i) with
respect to any of the transactions contemplated by this Agreement or (ii) with
respect to any other matter which in the judgment of Owner will be determined
adversely to Owner or if determined adversely to Owner, will materially and
adversely affect it or its business, assets, operations or condition, financial
or otherwise, or adversely affect Owner’s ability to perform its obligations
under this Agreement. Owner is not in default with respect to any order of any
court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by the above
mentioned documents.


(e)No consents, approvals, waivers or notifications of members, creditors,
lessors or other nongovernmental persons are required to be obtained by Owner in
connection with the execution and delivery of this Agreement and the
consummation of all the transactions herein contemplated.


(f)Owner is not (and no person or entity owning a beneficial interest equal to
or greater than twenty percent (20%) in Owner shall be) subject to sanctions of
the United States government or in violation of any Laws relating to terrorism
or money laundering, including, without limitation, the Executive Order and the
Patriot Act. Neither Owner nor any person or entity owning a beneficial interest
equal to or greater than twenty percent (20%) in Owner is a Prohibited Person.


ARTICLE VI
COMPENSATION OF MANAGER


SECTION 6.01 Leasing Fees. Owner shall pay to Manager on a monthly basis in
arrears, the following fees in connection with ongoing lease activity: (a) for
all newly placed tenants, one-half of one month’s rent applicable to the initial
rent period, and (b) for all renewal tenants, $100.


SECTION 6.02 Property Management Fee. Owner shall pay to Manager on a monthly
basis in arrears, fees for services provided by Manager to manage each Property
equal to 8% of the Collected Rental Revenues for all Properties up to
$50,000,000, 7% of the Collected Rental Revenues for all Properties in excess of
$50,000,000 up to $75,000,000, 6% of the Collected Rental Revenues for all
Properties in excess of $75,000,000. (the “Property Management Fee”).


SECTION 6.03 Shared Fees. Owner shall pay to Manager on a monthly basis in
arrears, the following portion of additional fees actually collected from any
Properties: (a) from
13



--------------------------------------------------------------------------------



application fees collected, 100% to Manager, (b) from insufficient funds fees
collected, 50% to Manager; (c) from any late fees collected, 50% to Manager, and
(d) from any other fees, 50% to Manager. For the avoidance of doubt, Owner shall
retain 100% of the following fees: (x) any move-in fees, and (y) any pet fees.


SECTION 6.04 Definitions. “Collected Rental Revenues” shall mean the amount of
rental revenue actually collected for each Property per the terms of the lease
pertaining to each Property (including lease breakage fees) or pursuant to any
early termination buyouts, but excluding other income items, fees or revenue
collected by Manager, including but not limited to: application fees,
insufficient funds fees, late fees, move-in fees, pet fees, and security
deposits (except to the extent applied to rent per the terms of the lease
pertaining to any Property).


SECTION 6.05 Additional Services; No Other Compensation. The Leasing Fees,
Property Management Fee, and Shared Fees are in addition to the reimbursements
otherwise due to Manager under this Agreement, including for the Additional
Services as described in Section 3.09. Manager expressly agrees that Manager
shall not be entitled to receive any other compensation or other payments from
Owner for services provided in respect of the Property (including, without
limitation, for construction management, legal, tenant coordination, design,
engineering, consulting or any other services performed by Manager or its
Affiliates) unless expressly provided for in this Agreement or pursuant to a
separate written agreement between Owner and Manager.


ARTICLE VII
INSURANCE AND INDEMNIFICATION


SECTION 7.01 Property and Liability Insurance. Manager shall, at Owner’s sole
cost and expense, promptly obtain and keep in force at all times adequate
insurance against physical damage (e.g., fire with extended coverage
endorsement) and against liability for loss, damage, or injury to property or
persons which might arise out of the occupancy, management, operation, or
maintenance of the Properties and in accordance with the policies of Owner
and/or Lender(s).


SECTION 7.02 Workers’ Compensation Insurance. Manager shall maintain workers’
compensation insurance covering all employees of Manager employed in, on, or
about the Properties so as to provide statutory benefits required by state and
federal laws.


SECTION 7.03 Fidelity Bond. Manager will maintain, at Manager’s expense, a
comprehensive fidelity bond covering all employees of Manager who handle or are
responsible for the safekeeping of any monies of Owner.


SECTION 7.04 Indemnification. Owner shall indemnify, defend, and hold harmless
Manager and its agents and employees from and against all claims, liabilities,
losses, damages, and/or expenses arising out of (i) Manager’s performance under
this Agreement, or (ii) facts, occurrences, or matters first arising prior to
the date of this Agreement. Owner, at its own cost and expense, shall defend any
action or proceeding against Manager arising therefrom. Notwithstanding the
foregoing, Owner shall not be required to indemnify Manager against damages or
expenses suffered as a result of the gross negligence, willful misconduct, or
fraud on the part of Manager, its agents or employees. Manager shall indemnify,
defend and hold harmless Owner and its agents from and against all claims,
liabilities, losses, damages and/or expenses arising out of the gross
negligence, willful misconduct, or
14



--------------------------------------------------------------------------------



fraud on the part of Manager, its agents, or employees, and shall at its own
cost and expense defend any action or proceeding against Owner arising
therefrom.


ARTICLE VIII TERMINATION


SECTION 8.01 Termination. Notwithstanding the provisions of Article II above,
this Agreement may also be terminated as follows:


(a)Automatically, in the event (i) Owner sells or otherwise disposes of all or
substantially all of the Properties (which for purposes of clarification may
include the sale of all or substantially all of the REIT’s or the OP’s direct or
indirect ownership interests in Owner), or (ii) of an initial public offering of
the REIT; or


(b)by Manager, in the event Owner defaults in the performance of any of its
obligations under this Agreement and fails to cure such default within fifteen
(15) days after its receipt from Manager of a notice of default (specifying in
reasonable detail the nature of the default complained of); provided, however,
with respect to any non- monetary default that cannot be cured within fifteen
(15) days, Owner shall have such additional period as shall be reasonable,
provided that Owner has commenced to cure such default within such fifteen (15)
day period, has proceeded to prosecute such cure with due diligence, and such
cure is completed within sixty (60) days after Owner’s receipt of the notice of
default; or


(c)by Owner, in the event Manager defaults in the performance of any of its
obligations under this Agreement and fails to cure such default within fifteen
(15) days after its receipt from Owner of a notice of default (specifying in
reasonable detail the nature of the default complained of); provided, however,
that if such default cannot be cured within fifteen (15) days, then such
additional period as shall be reasonable, provided that Manager has commenced to
cure such default within such fifteen (15) day period, has proceeded to
prosecute such cure with due diligence and such cure is completed within sixty
(60) days after Manager’s receipt of the notice of default; or


(d)by either Owner or Manager, if a Bankruptcy Event occurs with respect to the
other party, or if any involuntary bankruptcy petition shall be filed against
the other party and is not dismissed within sixty (60) days of the date of such
filing, or in the event the other party shall make an assignment for the benefit
of creditors, or take advantage of any insolvency statute or similar law, in any
such event, termination to become effective upon written notice to the other
party; or


(e)by Owner, without cause upon not less than ninety (90) days prior written
notice to Manager.


Any amounts accruing to Manager prior to such termination shall be due and
payable upon termination of this Agreement; provided, however, that in the event
this Agreement is terminated pursuant to Section 8.01(c), no further fees or
expenses shall be payable to Manager thereafter, other than reimbursement of
expenses properly documented and supported by invoices or receipts.


15



--------------------------------------------------------------------------------



SECTION 8.02 Termination Fee. If Owner terminates this Agreement pursuant to
Section 8.01(a)(ii) or Section 8.01(e) before the end of the Term or any
subsequent term year, then Owner shall be obligated to pay Manager an amount
equal to three times the sum of the annual Property Management Fee for the
trailing 12-month period. Any amounts accruing to Manager prior to such
termination, shall be due and payable upon termination of this Agreement. To the
extent funds are available, such sums shall be payable from the Operating
Account. Any amount due in excess of the funds available from the Operating
Account shall be paid by Owner to Manager upon demand. For the avoidance of
doubt, Leaseing Fees, Shared Fees, and fees attributable to Additional Services
are not considered in the calculation of the Termination Fee.


SECTION 8.03 Owner Responsible for Payments. Owner will be responsible for the
direct handling and payment of invoices received after notice of termination.
Upon notice of termination, Manager will submit to Owner written notice of all
obligations payable with respect to the Properties through the termination date.


SECTION 8.04 Final Accounting. Within sixty (60) days after termination, Manager
shall deliver to Owner: (a) a final accounting, reflecting the balance of income
and expenses on the Properties as of the date of termination; (b) all records,
contracts, leases, receipts, deposits, unpaid bills, and other papers or
documents which pertain to the Properties; and (c) all remaining funds held by
Manager with respect to the Properties. In consideration of performing the
services contemplated under the preceding sentence during such post-termination
period, provided this Agreement is not terminated pursuant to Section 8.01(c),
Owner shall pay Manager an accounting fee equal to $75,000 per month.


SECTION 8.05 Manager’s Retention of Copies. Manager shall be entitled to retain
copies of all documents referred to in Section 8.04.


SECTION 8.06 Survival of Obligations. All obligations of the parties hereunder,
as to which performance is contemplated to occur after termination, shall
survive termination of this Agreement. Without limiting the generality of the
foregoing, all representations and warranties of the parties contained herein
and all provisions of this Agreement that require Owner to have insured or to
defend, reimburse, or indemnify Manager shall survive the termination of this
Agreement; and if Manager is or becomes involved in any proceeding or litigation
by reason of having been Owner’s agent, such provisions shall apply as if this
Agreement were still in effect.


ARTICLE IX RESERVED


ARTICLE X
MANAGER RESTRUCTURING


SECTION 10.01 Subcontracting. Manager is authorized to subcontract or delegate
any of its responsibilities hereunder to any of its Affiliates provided that
such Affiliate executes a joinder to this Agreement, in form and substance
satisfactory to Owner.


ARTICLE XI MISCELLANEOUS
16



--------------------------------------------------------------------------------





SECTION 11.01 Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received (i) if given by electronic mail transmitted delivery receipt requested,
upon receipt of a delivery receipt, (ii) if given by certified or registered
mail, return receipt requested, postage prepaid, three (3) Business Days after
being deposited in the U.S. mails and (iii) if given by courier or other means,
when received or personally delivered, and, in any such case, addressed as
follows:


If to Owner:


Pacific Oak Residential Trust II, Inc.
11246 Alumni Way
Jacksonville, FL 32246
Attention: Jeremy Healey and Michael Gough
Email: jhealey@pac-oak.com and mgough@pac-oak.com


If to Manager:
DMH Realty LLC
11246 Alumni Way
Jacksonville, FL 32246
Attention: Mark Peta and Dan Umstead
Email: mpeta@pac-oak.com and
dumstead@pac-oak.com


or to such other addresses as may be specified by any such person to the other
person pursuant to notice given by such person in accordance with the provisions
of this Section 11.01.


SECTION 11.02 Governing Law; Waiver of Jury Trial. THE PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA AS AT THE TIME IN EFFECT, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF. THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF FLORIDA, INCLUDING ANY APPELLATE
COURTS THEREOF. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND, THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 11.03 Entire Agreement. This Agreement sets forth the final, entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior
17



--------------------------------------------------------------------------------



commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof.


SECTION 11.04 Amendment; Modification. This Agreement shall not be amended,
supplemented, modified, terminated, or discharged, in whole or in part, except
by an instrument in writing signed by the parties hereto, or their respective
successors or assignees; provided that Owner shall deliver an updated Schedule A
to Manager each month in accordance with Section 11.01.


SECTION 11.05 Severability. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


SECTION 11.06 Construction. This Agreement shall be construed as if jointly
drafted by Owner and Manager. Headings for sections, subsections, and other
parts of this Agreement are for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.


SECTION 11.07 Counterparts. This Agreement and any amendments, waivers,
consents, or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile,
scanned pages or electronic signature shall be effective as delivery of a
manually executed counterpart to this Agreement


SECTION 11.08 Transferability; Successors and Assigns. This Agreement is not
transferable by Manager. The rights of Owner hereunder are transferable to any
of its respective Affiliates upon no less than ten (10) days’ prior written
notice to Manager. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.


SECTION 11.09 Confidentiality. No party to this Agreement will disclose the
terms of this Agreement to any third party without the consent of the other
parties hereto, except as required by securities or other applicable laws.
Notwithstanding the above provisions, each party may disclose the terms of this
Agreement (i) in connection with the requirements of a public offering or
securities filing, (ii) to accountants, banks, and financing sources (both debt
and equity) and their advisors, (iii) in connection with the enforcement of this
Agreement or rights under this Agreement, or (iv) in connection with a merger or
acquisition (whether by an equity or asset transfer), or the like.


[Signature page follows]
18




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this MANAGEMENT
AGREEMENT as of the date first written above.


Pacific Oak Residential Trust II, Inc.
a Maryland corporation
By:/s/ T. Jeremiah HealeyName:T. Jeremiah HealeyTitle:President and Chief
Executive Officer
DMH REALTY, LLC
a Florida limited liability company
By:/s/ Michael S. GoughName:Michael S. GoughTitle:Manager







































[Signature Page to Management Agreement]




--------------------------------------------------------------------------------



Schedule A
The Properties


[To come]





--------------------------------------------------------------------------------



Schedule B
Financial Record and Reports
(to be provided monthly unless otherwise noted)


1.Profit and Loss Statement (actual versus budgeted)


2.Rent Roll with Security Deposit


3.Leasing status report


4.Statement of Cash Flows


5.Monthly General Ledger detail


6.Capital Expenditure Report


7.Aged Receivable Report


8.Management Fee Calculation


9.Casualty reports (quarterly) detailing all damages and potential insurance
claims


10.Liability reports (quarterly) detailing all current and potential legal
claims from tenants, vendors, and third parties related to the Properties


11.Real estate tax analysis (quarterly)






--------------------------------------------------------------------------------



Schedule C
Defined Terms


Capitalized terms used in this Agreement but not otherwise defined herein have
the following definitions:


“Affiliate” of any Person means (i) any other individual or entity that is,
directly or indirectly, (A) in Control of the applicable Person, (B) under the
Control of the applicable Person or (C) under common Control with the applicable
Person; (ii) any individual that is a director or officer of the applicable
Person or (iii) any individual that is a director or officer of any entity
described in clause
(i) of this definition.


“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.


“Bankruptcy Event” with respect to any Person, means the occurrence of any of
the following:


a.Such Person voluntarily files for bankruptcy protection under the Bankruptcy
Code.


b.Such Person voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding, or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights.


c.Any Property becomes an asset in a voluntary bankruptcy or becomes subject to
any voluntary reorganization, receivership, insolvency proceeding, or other
similar voluntary proceeding pursuant to any other federal or state law
affecting debtor and creditor rights.


d.An order of relief is entered against such Person pursuant to the Bankruptcy
Code or other federal or state law affecting debtor and creditor rights in any
involuntary bankruptcy proceeding initiated or joined in by a Related Party. If
such Person, any general partner of such person if such Person is a general
partnership, or any Related Party has solicited creditors to initiate or
participate in such a proceeding, regardless of whether any of the creditors
solicited actually initiates or participates in the proceeding, then such
proceeding will be considered as having been initiated by a Related Party.


e.An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against such Person (by a party other than Owner) but only if such
Person has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. “Commercially reasonable
efforts” will not require any direct or indirect interest holders in such Person
to contribute or cause the contribution of additional capital to such Person.


f.If such Person is a general partnership, any of the following occur:
i.Any general partner of such Person voluntarily files for bankruptcy protection
under the Bankruptcy Code.





--------------------------------------------------------------------------------



ii.Any general partner of such Person voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.


iii.An order of relief is entered against any general partner of such Person
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party.


(viii)    An involuntary bankruptcy or other involuntary insolvency proceeding
is commenced against any general partner of such Person (by a party other than
Owner) but only if such Person or such general partner of such Person has failed
to use commercially reasonable efforts to dismiss such proceeding or has
consented to such proceeding. “Commercially reasonable efforts” will not require
any direct or indirect interest holders in such Person or such general partner
of such Person to contribute or cause the contribution of additional capital to
such Person.


“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Owner or the national banking associations are not open for business.


“Control” means to possess, directly or indirectly through one or more
intermediate entities, the power to direct or cause the direction of the
management, operation, or policies of a Person, whether through the ownership of
voting securities, by contract or otherwise, including the power to elect a
majority of the directors or trustees of a corporation or trust, as the case may
be.


For example, a trustee of a trust is a Person that Controls that trust; a
general partner in a limited partnership is a Person that Controls that limited
partnership; a managing member or a non- member manager of a limited liability
company is a Person that Controls that limited liability company; members of a
limited liability company with a voting interest that permits them (individually
or collectively) to direct or control the decisions of the limited liability
company are Persons that Control that limited liability company; every general
partner in a general partnership or member in a joint venture is a Person that
Controls that entity; a shareholder of a corporation that holds 50% or more of
the shares in the corporation (whether individually or in the aggregate with its
Affiliates) is a Person that Controls that corporation.
“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, which has or acquires jurisdiction over any Property, or the
use, operation or improvement of any Property, or over Manager.


“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead- based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on any Property is prohibited by any
Governmental Authority; any substance that requires



--------------------------------------------------------------------------------



special handling and any other material or substance now or in the future that
(i) is defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.


“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Manager or to any Property. Hazardous Materials Laws
include the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance Control Act, 15
U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et
seq., and the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101 et
seq., and their state analogs.


“Lender” means any lender providing a loan to Owner which is secured by a
mortgage or deed of trust on any Property.


“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.


“Related Party” means all the following:


(i)Manager.


(ii)Any general partner of Manager if Manager is a general partnership.


(iii)Any Person that holds, directly or indirectly, any ownership interest
(including any shareholder, member or partner) in Manager, any general partner
of Manager if Manager is a general partnership, or any Person that has a right
to manage Manager or any general partner of Manager if Manager is a general
partnership.


(iv)Any Person in which Manager or any general partner of Manager if Manager is
a general partnership.


(v)Any Person in which any partner, shareholder, or member of Manager or any
general partner of Manager if Manager is a general partnership.


(vi)Any Person in which any Person holding an interest in Manager or any general
partner of Manager if Manager is a general partnership.


(vii)Any creditor of Manager that is related by blood, marriage or adoption to
Manager.





--------------------------------------------------------------------------------



(viii)Any creditor of Manager or any general partner of Manager if Manager is a
general partnership that is related to any partner, shareholder or member of, or
any other Person holding an interest in, Manager or any general partner of
Manager, if Manager is a general partnership.

